Title: To James Madison from Thomas Appleton, 29 August 1803 (Abstract)
From: Appleton, Thomas
To: Madison, James


29 August 1803, Leghorn. Wrote in his last letter about “the situation of our commerce with this port” and in particular about the brig Boston of Philadelphia, which “is still under arrestation.” “The french commercial agent after repeated assurances of speedily examining the papers” determined that they should be examined in Paris, where the whole business should be decided by the tribunal of prizes. Commodore Morris on his arrival in Leghorn inquired about the status of this port; the French commander replied that the city was “in all respects … a port of the french Republick.” It “became … indispensable” that U.S. merchants be made aware of this fact so that they might “avoid the inconvenience arising” from the arrêté of 1 Messidor [20 June 1803], a copy of which he encloses. With Morris, carried a petition from the Leghorn merchants to the queen regent in Florence, explaining “the extreme injury that would arise out of the execution of a law apparently intended only, for the ports of France.” “We were very favorably received by them, nor was it difficult to impress their minds with the importance of my mission … as the commerce of Leghorn is … more productive to her majesty than all the remainder of her dominions.” Obtained assurances from the queen and her ministers “that letters should be written to Genl Murat commanding in Italy for a temporary suspension of the law; and to the first Consul to obtain a modification of it,” so that U.S. ships loaded with British goods “should not be subjected to any undue detentions or vexatious suits.”
The French ambassador at Florence, General Clark, was “incensed at the conduct of the french General here,” but as Leghorn “has been declared in a state of siege, it came by no means within the limits of his jurisdiction.” He could “only recommend a less rigorous interpretation of the law.” Returned “this morning” to Leghorn, “having obtained the assurances of the Queen and her ministers, together with the intercession of the french ambassador in our behalf,” to which JM “may add the efforts of Mr Livingston at Paris.” Morris sails “this afternoon”; apologizes for his “not detailing the business more at length, or enlarging upon subjects of a political nature.”
 

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 3 pp.; docketed by Wagner with the notation: “Extract to be made.” Enclosure not found.



   
   Appleton to JM, 8 July 1803.



   
   For the arrêté, see Livingston to JM, 25 June 1803, and n. 2.



   
   A full transcription of this document has been added to the digital edition.

